Per Curiam.

Information in the nature of quo warranto, on the relation of the proper prosecuting attorney, against Mehringer and DeBruler.
In 1860, Mehringer was elected to the office of Auditor of Dubois county. In September, 1861, he accepted the office of Major in the volunteer service of the United States. DeBruler acted as his deputy auditor after his acceptance of the military commission. The case of Kerr v. Jones, 19 Ind. R. 351, settles the proposition that the acceptance, by Mehringer, of the office of Major, vacated his former office of auditor.
The information was properly filed by the prosecuting attorney, although there had been no one appointed to fill the vacancy, and although no one claimed the office adversely to Mehringer. 2 R. S. 1852, p. 199, § 750.
The judgment below, which was for the State, was right and must be affirmed.
The judgment is affirmed.with costs.